Name: Commission Regulation (EEC) No 1995/88 of 5 July 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/ 12 Official Journal of the European Communities 7. 7. 88 COMMISSION REGULATION (EEC) No 1995/88 of 5 July 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 17. 12. 1987, p . 19 . 7. 7. 88 Official Journal of the European Communities No L 176/ 13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Pr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages 18,66 37,89 22,43 131,70 24,81 24,64 44,76 23,04 811 1 646 975 5 723 1 078 1 063 1 931 1 001 147,08 298,66 176,82 1 038,02 197,15 194,92 355,63 183,06 38,71 78,60 46,54 273,21 51,51 50,89 92,23 47,82 130,48 264,95 156,86 920,85 174,74 171.59 312.60 162,25 3 098 6 292 3 725 21 870 4 100 4 055 7 362 3 807 14,41 29,27 17,33 101,74 19,27 19,14 34,82 17,89 28 738 58 354 34 548 202 815 38 215 37 482 68 116 35 484 43,65 88,63 52,47 308,05 57,81 57,16 103,74 53,68 12,49 25,37 15,02 88,19 16,44 17,15 31,19 15,26 1.90 1.100 1.110 1.120 1.130 1.140 1.150 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 0707 00 19 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers 161,77 47,17 48,41 91,00 22,16 80,89 41,87 7 030 2 050 2 103 3 955 963 3 513 1 818 1 275,03 371,81 382,81 : 723,03 174,68 645,34 331,05 335,59 97,86 100,58 188,90 45.97 168,03 86.98 1 131,11 329,84 339,20 640,84 154,96 570,65 293,34 26 863 7 833 8 054 15 038 3 680 13 481 6 965 124,98 36,44 37,50 70,68 17,12 62,92 32,43 249 124 72 646 74 654 140 150 34 131 124 906 64 560 378,39 110,34 113.01 212.02 51,84 188,51 97,73 108,33 31,59 32,21 60,29 14.84 53,21 27.85 1.160 1.170 1.180 1.190 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 Peas (Pisum sativum) Beans (Vigna spp., Phaseolus SPP-) Broad beans Globe artichokes 265,98 92,78 48,85 82,78 11 559 4 032 2 122 3 596 2 096,34 731,32 387,72 657,05 551,76 192,48 101,69 172,33 1 859,71 648,77 343,94 582,85 44 167 15 408 8 151 13814 205,48 71,68 38,04 64,46 409 596 142 891 75 454 127 867 622,13 217,03 113,88 192,99 178,10 62,13 32,05 54,32 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh 431,12 184,28 70,69 73,33 380,81 61,23 32,53 43,72 86,60 50,95 18 737 8 005 3 072 3 187 16 444 2 661 1 412 1 899 3 752 2 199 3 397,98 1 457,02 557,14 578,02 3 035,75 482,58 259,53 345,70 685,31 403,00 894,36 382,82 146,64 152,13 791,09 127,02 67,57 90,83 179,12 105,23 3 014,43 1 291,06 494,26 512,77 2 634,74 428,1 1 229,50 306,32 610,30 354,76 71 591 30 656 11 738 12 178 60 745 10 167 5 422 7 273 14416 8 384 333,07 142,74 54,61 56,65 294,66 47,30 25,30 33,86 67,02 39,58 663 918 284 144 108 859 112 937 570 911 94 291 50 234 67 417 133 023 77 493 1 008,42 430.16 165,34 171,54 890,27 143,21 75,81 102,06 201,41 118.17 288,69 122,61 47,33 49,10 264,14 41,00 21,40 29,09 58,26 35,46 2.20 2.30 2.40 2.50 2.60 2.60.1 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10. 11 0805 10 21 0805 10 31 0805 10 41 Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 51,32 54,62 163,67 141,27 18,06 2 230 2 374 7 113 6 139 784 404,53 430,53 1 290,05 1 113,46 143,39 106,47 113,31 339,54 293,07 37,61 358,87 381,94 1 144,43 987,78 127,20 8 523 9 070 27 179 23 4S9 3 014 39,65 42,20 126,45 109,14 14,06 79 041 84 121 252 058 217 556 27 906 120,05 127,77 382,85 330,44 42,11 34,37 36,57 109,60 94,60 11,85 No L 176/ 14 Official Journal of the European Communities 7. 7. 88 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 080510 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others 34,84 20,65 1 514 897 274,62 162,82 72,28 42,85 243,62 144,44 5 786 3 430 26,91 15,96 53 658 31 813 81,50 48,32 23,33 13,83 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40. 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons) 86,17 75,31 79,90 53,19 49,68 117,31 37,26 54,70 119,83 28,24 3 745 3 273 3 472 2311 2 159 5 098 1 619 2 377 5 208 1 227 679,20 593,58 629,80 419,22 391.56 924,63 293,72 431,18 944,48 222.57 178,77 156,23 165,76 110,34 103,06 243,36 77,30 113,48 248,59 58,58 602,53 526,58 558,71 371,90 347,36 820,26 260,56 382,51 837,87 197,45 14 310 12 506 13 269 8 832 8 249 19 481 6 188 9 084 19 899 4 689 66.57 58,18 61,73 41,09 38,38 90,63 28,79 42,26 92.58 21,81 132 707 115 977 123 056 81 911 76 506 180 661 57 389 84 246 184 538 43 488 201,56 176,15 186,90 124,41 116,20 274,40 87,16 127,96 280,29 66,05 57,70 50,43 53,51 35,61 33,26 78,55 24,95 36,63 80,24 18,91 2.120.1 2.120.2 2.130 2.140 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other t Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) 35,12 60,18 55,60 59,74 1 526 2615 2416 2 596 276,80 474,34 438,24 470,86 72,85 124,84 115,34 123,93 245,55 420,79 388,77 417,71 5 831 9 993 9 233 9 920 27,13 46,49 42,95 46,15 54 083 92 679 85 626 92 000 82,14 140,77 130,05 139,73 23,51 40,30 37,23 40,00 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90 Apricots Cherries Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch .) Pomegranates Khakis Lychees 49,50 119,73 74,78 97,85 100,53 74,37 538,30 207,51 51,26 56,80 381,03 2 151 5 203 3 250 4 252 4 369 3 231 23 395 9018 2213 2 468 16 528 390.20 943,71 589,39 771.21 792,38 588,08 4 242,69 1 635,57 406,77 447,71 3 009,01 102,70 248,38 155,13 202,98 208,56 154,51 1 116,69 430,49 105,84 117,84 790,31 346.15 837,19 522,86 684.16 702,94 521,09 3 763,79 1 450,95 357,82 397.17 2 673,28 8 221 19 882 12417 16 248 16 694 12 373 89 388 34 459 8 456 9 432 63 20C 38,24 92,50 57,77 75,59 77,67 57,61 415,87 160,32 39,85 43,88 295,59 76 239 184 388 115 159 150 684 154 821 114 685 828 962 319 567 77 884 87 476 587 594 115,80 280,06 174,91 228,87 235,15 173,62 1 259,1 1 485,39 118,89 132,86 887,39 33,15 80,17 50,07 65,52 67,32 49,49 360,46 138,96 35,56 38,03 254,84